DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on June 24, 2021 has been entered. Currently claims 1-2, 4, and 6-14 are pending. Claims 6-14 are new. Applicant’s newly added and amended claims are addressed herein below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4, 7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 20150309584).

As to claim 1, Kawai discloses an operation detection device (Fig. 3), comprising: 
a display unit (Fig. 3(3): display surface) that displays an operation unit (Fig. 3(3A-3F): objects) as a virtual image ([0054]: display surface is a display); 
a sensor (Fig. 3(5)) that detects a position of an object (Fig. 3(4): indicator (finger)) approaching the operation unit (Fig. 3(3A-3F): objects, [0054]); and 
a determination unit (Fig. 6(21): indicator recognition unit) that detects a speed of the object (Fig. 3(4): indicator (finger)) approaching the operation unit (Fig. 3(3A-3F): objects, [0165]: indicator recognition unit 21 recognizes the speed of indicator 4 (finger)),
wherein the determination unit (Fig. 6(21): indicator recognition unit) determines whether or not the operation unit (Fig. 3(3A-3F): objects) has been pressed based on the detected speed of the object (Fig. 3(4): indicator (finger), [0165] – [0166]: indicator recognition unit 21 recognizes that the object 3E selected (pressed) and rotated based on the speed of indicator 4 (finger)) and the position of the object (Fig. 3(4): indicator (finger)) detected by the sensor (Fig. 3(5), [0051]: sensor 5 can be a depth sensor), such that the determination unit (Fig. 6(21): indicator recognition unit) determines that the operation unit (Fig. 3(3A-3F): objects) has been pressed before the object (Fig. 3(4): indicator (finger)) reaches the operation unit (Fig. 8, [0084]: when indicator 4 (finger) reaches threshold value 1, and it is in selection space (section 4) as shown in Fig. 8, it is determined that  object 3C is selected (pressed). Note that object 3C is selected (pressed) before it reaches object 3C as shown in Fig. 8). 

As to claim 2, Kawai teaches the operation detection device according to claim 1, wherein the determination unit (Fig. 6(21): indicator recognition unit) determines that the objects) has been pressed when the object (Fig. 3(4): indicator (finger)) reaches a pressing determination surface provided in front of the operation unit when viewed from the object (Fig. 8, [0084]: when indicator (finger) reaches threshold value 1, and it is in selection space (section 4) as shown in Fig. 8, it is determined that  object 3C is selected (pressed). Note that object 3C is selected (pressed) before it reaches object 3C as shown in Fig. 8). 
As to claim 4, Kawai teaches the operation detection device according to claim 1, wherein the sensor (Fig. 3(5)) is a depth sensor provided on a side opposite to the object (Fig. 3(4): indicator (finger)) with the operation unit (Fig. 3(3A-3F): objects) interposed therebetween ([0051]: sensor 5 can be a depth sensor). 
As to claim 7, Kawai discloses an operation detection device (Fig. 3), comprising: 
a display unit (Fig. 3(3): display surface) that displays an operation unit (Fig. 3(3A-3F): objects) as a virtual image ([0054]: display surface is a display); 
a sensor (Fig. 3(5)) that detects a position of an object (Fig. 3(4): indicator (finger)) approaching the operation unit (Fig. 3(3A-3F): objects, [0054]); and 
a determination unit (Fig. 6(21): indicator recognition unit) that determines whether or not the operation unit (Fig. 3(3A-3F): objects) has been pressed based on the detected speed of the object (Fig. 3(4): indicator (finger), [0165] – [0166]: indicator recognition unit 21 recognizes that the object 3E selected (pressed) and rotated based on the speed of indicator 4 (finger)) and the position of the object (Fig. 3(4): indicator (finger)) detected by the sensor (Fig. 3(5), [0051]: sensor 5 can be a depth sensor), 
indicator (finger)) with the operation unit (Fig. 3(3A-3F): objects) interposed therebetween ([0051]: sensor 5 can be a depth sensor), and 
wherein the determination unit (Fig. 6(21): indicator recognition unit) determines that the operation unit (Fig. 3(3A-3F): objects) has been pressed before the object (Fig. 3(4): indicator (finger)) reaches the operation unit (Fig. 8, [0084]: when indicator 4 (finger) reaches threshold value 1, and it is in selection space (section 4) as shown in Fig. 8, it is determined that  object 3C is selected (pressed). Note that object 3C is selected (pressed) before it reaches object 3C as shown in Fig. 8). 

As to claim 12, Kawai teaches the operation detection device according to claim 1, wherein the sensor (Fig. 3(5)) is one of a depth sensor, an infrared sensor, or an ultrasonic sensor ([0051]: sensor 5 can be a depth sensor; Note: since there is “one of” the Examiner needs to pick one element from the list in order to reject the entire limitation). 

As to claims 13 and 14, it is the apparatus of claim 12. Please see claim 12 for detail analysis. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20150309584).

As to claim 8, Kawai discloses an operation detection device (Fig. 3), comprising: 
a display unit (Fig. 3(3): display surface) that displays an operation unit (Fig. 3(3A-3F): objects) as a virtual image ([0054]: display surface is a display); 
a sensor (Fig. 3(5)) that detects a position of an object (Fig. 3(4): indicator (finger)) approaching the operation unit (Fig. 3(3A-3F): objects) in an approach ([0054]); and 
a determination unit (Fig. 6(21): indicator recognition unit) that determines whether or not the operation unit (Fig. 3(3A-3F): objects) has been pressed based on the detected speed of the object (Fig. 3(4): indicator (finger), [0165] – [0166]: indicator recognition unit 21 recognizes that the object 3E selected (pressed) and rotated based on the speed of indicator 4 (finger)) and the position of the object (Fig. 3(4): indicator (finger)) detected by the sensor (Fig. 3(5), [0051]: sensor 5 can be a depth sensor), and 
wherein the determination unit (Fig. 6(21): indicator recognition unit) determines that the operation unit (Fig. 3(3A-3F): objects) has been pressed before the object (Fig. 3(4): indicator (finger)) reaches the operation unit (Fig. 8, [0084]: when indicator 4 (finger) reaches threshold value 1, and it is in selection space (section 4) as shown in Fig. 8, it is determined that  object 3C is selected (pressed). Note that object 3C is selected (pressed) before it reaches object 3C as shown in Fig. 8). 
Kawai does not expressly teach the sensor unit emits a light beam in a direction extending along a pressing determination surface of the operation unit such that when 
However, it is obvious for Kawai’s sensor unit (Fig. 3(5)) to emit a light beam in a direction extending along a pressing determination surface of the operation unit such that when the object crosses the emitted light beam at the pressing determination surface the sensor detects the object approaching the operation unit since the sensor unit (Fig. 3(5)) is a depth sensor (see [0051]: sensor 5 can be a depth sensor). 

As to claim 9, Kawai teaches the operation detection device according to claim 1, wherein the sensor (Fig. 3(5)) is a depth sensor ([0051]: sensor 5 can be a depth sensor). It is obvious that the depth sensor calculates a flight time of a beam from the depth sensor until the light beam returns to the depth sensor after being reflected off of the object, and wherein a distance between the depth sensor and the object is measured from the calculated flight time and the speed of light. 

As to claims 10 and 11, it is the apparatus of claim 9. Please see claim 9 for detail analysis. 

Allowable Subject Matter
8.	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. 
On the 3rd page of remarks, Applicant asserts that the cited reference does not teach “a determination unit that detects a speed of the object approaching the operation unit, wherein the determination unit determines whether or not the operation unit has been pressed based on the detected speed of the object and the position of the object  detected by the sensor, and such that the determination unit determines that the operation unit has been pressed before the object reaches the operation unit”. The Examiner respectfully disagrees to this assertion. 
Kawai teaches a determination unit (Fig. 6(21): indicator recognition unit) that detects a speed of the object (Fig. 3(4): indicator (finger)) approaching the operation unit (Fig. 3(3A-3F): objects, [0165]: indicator recognition unit 21 recognizes the speed of indicator 4 (finger)),
wherein the determination unit (Fig. 6(21): indicator recognition unit) determines whether or not the operation unit (Fig. 3(3A-3F): objects) has been pressed based on the detected speed of the object (Fig. 3(4): indicator (finger), [0165] – [0166]: indicator recognition unit 21 recognizes that the object 3E selected (pressed) and rotated based on the speed of indicator 4 (finger)) and the position of the object (Fig. 3(4): indicator (finger)) detected by the sensor (Fig. 3(5), [0051]: sensor 5 can be a depth sensor), such that the determination unit (Fig. 6(21): indicator recognition unit) determines that the operation unit (Fig. 3(3A-3F): objects) has been pressed before the object (Fig. 3(4): indicator (finger)) reaches the operation unit (Fig. 8, [0084]: when indicator 4 (finger) reaches threshold value 1, and it is in selection space (section 4) as shown in Fig. 8, it is determined that  object 3C is selected (pressed). Note that object 3C is selected (pressed) before it reaches object 3C as shown in Fig. 8). 

On the 6th page of remarks, Applicant states that the cited reference does not teach “the sensor is a depth sensor provided on a side opposite to the object with the operation unit interposed therebetween”. The Examiner respectfully disagrees to this statement. 
Kawai teaches the sensor (Fig. 3(5)) is a depth sensor provided on a side opposite to the object (Fig. 3(4): indicator (finger)) with the operation unit (Fig. 3(3A-3F): objects) interposed therebetween ([0051]: sensor 5 can be a depth sensor).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Kawai et al. (US 20170153712) teaches the operation unit has been pressed (Figs. 1-3). 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628